Citation Nr: 1606601	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active air service from January 1955 to November 1964.  He died in November 2006.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is of record.

In June 2013, the Board remanded the appellant's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in November 2006; the death certificate lists the cause of death as due to congestive heart failure and diabetes. 
 
2.  At the time of death, the Veteran was service-connected for left eye enucleation and major depressive disorder.
 
3.  During the Veteran's active service, he was stationed at Clark Air base in the Philippines and was deployed to the Republic of Vietnam during the Vietnam Era and after January 9, 1962.

4.  Resolving reasonable doubt in favor of the appellant, the evidence supports a finding that the Veteran is presumed to have been exposed to herbicides during his deployments to the Republic of Vietnam.

5.  The Veteran's diabetes mellitus (diabetes) is presumed to have been incurred during active service.

6.  A total service-connected disability rating was not in effect for either ten years at the time of the Veteran's death or for five consecutive years following his separation from service and there is no allegation that the Veteran was ever a prisoner of war.


CONCLUSIONS OF LAW

 1.  Resolving all reasonable doubt in the appellant's favor, the Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active air service.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).
 
 2.  The criteria for DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318  (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  In this case, it is unclear whether the appellant was ever provided a qualifying letter.  However, neither she, nor her representative, has either alleged, or demonstrated, any prejudice as a result of any notice failure.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Here, it is clear that the appellant is aware of the disabilities for which the Veteran was service connected, as they were specifically discussed at her Board hearing.  Additionally, the appellant's representatives have framed their arguments in such a way as to demonstrate that they clearly understand the critical issue in this case which is whether the Veteran's left eye enucleation and major depressive disorder were a contributory cause of his death as contemplated by VA regulations.  As such, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have all been obtained.  Additionally, the appellant testified at a Board hearing in March 2013.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2013 Board hearing, the appellant was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions directed at what was necessary to establish service connection for the cause of the Veteran's death and entitlement to DIC.  The hearing also focused on the elements necessary to substantiate the claims, and the appellant, through her testimony and that of her representative, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

A medical opinion was obtained in November 2013 (the report of which has been associated with the claims file), which the Board finds to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the appellant's claims.  Moreover, neither the appellant, nor her representative, has objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Cause of Death

In November 2006, the appellant filed claim for service connection for the cause of the Veteran's death.  In March 2007, the RO denied the claim.  The appellant has appealed.

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e), including diabetes, that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii) , the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.

The Veteran died in November 2006.  His death certificate identified the causes of his death as congestive heart failure and diabetes.

The Veteran's service personnel records show that he was stationed in the Philippines in 1960 through at least March 1962.  The record contains a statement from a fellow airman who recalled being stationed with the Veteran at Clark Air Base in the Philippines and he noted that he and the Veteran had been given TDY assignments in Vietnam for periods of 30 to 90 days in 1962.  The Board finds this statement to be credible and consistent with the Veteran's being stationed in the Philippines and with his MOS.  Given this conclusion, the evidence establishes that the Veteran was in Vietnam after January 9, 1962.

Viewing the evidence of record in a light most favorable to the appellant, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's exposure to herbicide agents.  Based on the Veteran's personnel records and the statement from the fellow airman, the Board finds that the Veteran periodically was on the ground in Vietnam January 9, 1962.  As such, the Board concedes the Veteran's exposure to herbicides during his active service.

The Veteran's certificate of death shows that the cause of death was due to congestive heart failure and diabetes.  As the Board has conceded exposure to herbicides in Vietnam, the Veteran's diabetes is presumed to be associated with his in-service herbicide exposure.  As a result, the Board finds that the evidence supports a grant of service connection for cause of death for diabetes on a presumptive basis as a result of herbicide exposure.

Accordingly, service connection for the cause of the Veteran's death is granted. 

DIC

In November 2006, the appellant filed claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  In March 2007, the RO denied the claim.  The appellant has appealed.

Where a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service connected.  A "deceased veteran" is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason was not in receipt of but would have been entitled to receive compensation (but for the receipt of retired or retirement pay), at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The total rating may be schedular or based on unemployability.  Id.

In this case, the Veteran's service connected disabilities were left eye enucleation, rated at 40 percent disabling effective November 3, 1964, and major depressive disorder, rated at 50 percent disabling effective March 21, 2005.  His combined disability rating was 40 percent from November 3, 1964, and 70 percent from March 21, 2005.  He died in November 2006.

Unfortunately, while the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In this case, the statute is very clear that DIC will not be awarded unless the Veteran was rated by VA as totally disabled for a period of 10 years or more immediately preceding death, that the Veteran was continuously rated totally disabled for at least five years from date of discharge, or that the Veteran was a former prisoner of war.  Here, the Veteran's service-connected disabilities were never rated at 100 percent, either on an individual or on a combined basis.  There is also no allegation that the Veteran was ever a prisoner of war.  As such, the criteria for a DIC have simply not been met, and the appellant's claim is denied for lack of legal merit.  


ORDER

Service connection for the cause of the Veteran's death is granted.

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


